Title: Martha Washington to Abigail Adams, 8 December 1789
From: Washington, Martha
To: Adams, Abigail


        
          Tuesday Eening December 8th. 1789
        
        Mrs. Washington presents her best compliments to Mrs. Adams, and will thank her to say at what hour it will be agreeable to visit Mrs. Graham’s School tomorrow morning.— Mrs. Washington encloses Mrs. Graham’s note, by which Mrs. Adams may see the time that will be most convenient for Mrs. Graham.— Mrs. Washington will be happy to hear that Mrs. Adams and her family are in good health.—
      